Exhibit 10.2

 

THE HOME DEPOT, INC.

NONEMPLOYEE DIRECTOR

DEFERRED SHARE AWARD

(<DATE> award;             shares)

This Deferred Share Award (the “Award”) is made as of the <DAY> day of <MONTH>,
<YEAR> by THE HOME DEPOT, INC., a Delaware corporation (the “Company”) to
<NONEMPLOYEE DIRECTOR’S NAME> (“Director”).

W I T N E S S E T H:

WHEREAS, the Company has adopted The Home Depot, Inc. 2005 Omnibus Stock
Incentive Plan (the “Plan”) which is administered by the Leadership Development
and Compensation Committee of the Company’s Board of Directors (the
“Committee”); and

WHEREAS, Director is a member of the Board of Directors (the “Board”) eligible
to receive grants of Awards under the Plan; and

WHEREAS, the Board has approved the grant to Director of this award of deferred
shares under the terms of the Plan representing Director’s annual stock retainer
for service on the Board (the “Award”) and to promote Director’s long-term
interests in the success of the Company; and

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and Director, the Company herein sets forth the terms of such award
in writing, as follow;

1.             Stock Award.  The Company hereby grants to Director an award of
________ shares of the $.05 par value common stock of the Company, subject to
the conditions set forth herein. Such shares are hereinafter referred to as the
“Deferred Shares.”

2.             Delivery of Shares.  A stock certificate representing the
Deferred Shares shall be transferred to Director on or as soon as practicable
after the earlier of (i)  the date on which Director ceases to be a member of
the Board by reason of  his or her death, retirement or disability as defined by
Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”); or (ii) the first anniversary of the date on which Director ceases to
be a member of the Board for any reason other than death, retirement or
disability as defined by Code Section 409A(a)(2)(C) ; or (iii) the date on which
the Director ceases to be a member of the Board in connection with a Change in
Control of the Company (as defined in Section 7); service terminations within
six (6) months before or after the occurrence of a Change in Control shall be
deemed to be in connection with a Change in Control.   For purposes of this
Award, Director shall be considered to have retired if he or she does not seek
reelection to the Board due to any Company policy imposing a maximum age for
service on the Board or a maximum length of service on the Board.


--------------------------------------------------------------------------------


3.             Adjustments for Dividends.  Upon the payment of any cash dividend
on shares of common stock of the Company before the issuance of a stock
certificate representing the Deferred Shares, the number of Deferred Shares
shall be increased by the number obtained by dividing (x) the aggregate amount
of the dividend that would be payable if each Deferred Share were issued and
outstanding and entitled to dividends on the dividend payment date, by (y) the
Fair Market Value of the common stock on the dividend payment date. The number
of Deferred Shares shall also be entitled to such adjustments as are determined
by the Committee under Section 11 of the Plan.

4.             Stockholder Rights.  Upon the issuance of a stock certificate
representing the Deferred Shares, Director shall have all of the rights of a
stockholder with respect to the Deferred Shares, including the right to vote the
shares and to receive all dividends or other distributions paid or made
available with respect to such shares.  Before the delivery of such stock
certificate, Director shall have none of the rights of a stockholder with
respect to the Deferred Shares.

5.             Fractional Shares.  The Company shall not be required to issue
any fractional shares pursuant to this Award, and the Committee may round
fractions down.

6.             Plan Provisions.  In addition to the terms and conditions set
forth herein, the Award is subject to and governed by the terms and conditions
set forth in the Plan, which is hereby incorporated by reference.  Unless the
context otherwise requires, capitalized terms used in this Award shall have the
meanings set forth in the Plan.  In the event of any conflict between the
provisions of the Award and the Plan, the Plan shall control.

7.             Change in Control.  For purposes of this award, “Change in
Control” shall mean the occurrence of a change in control of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A under the Securities Exchange Act of 1934 (“1934 Act”) as in
effect at the time of such change in control, provided that such a change in
control shall be deemed to have occurred at such time as (i) any “person” (as
that term is used in Sections 13(d) and 14(d) (2) of the 1934 Act), is or
becomes the “beneficial owner,” directly or indirectly, of securities
representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period or whose election or nomination for election was so
approved; (iii) the consummation of any merger or consolidation, approved by the
stockholders of the Company, as a result of which the common stock of the
Company shall be changed,

2


--------------------------------------------------------------------------------


converted or exchanged (other than a merger with a wholly owned subsidiary of
the Company) or of any sale or other disposition in one or a series of related
transactions of 50% or more of the assets or earning power of the Company, or
the approval by stockholders of any liquidation of the Company; or (iv) the
consummation of any merger or consolidation, approved by the stockholders of the
Company, to which the Company is a party as a result of which the persons who
were stockholders of the Company immediately prior to the effective date of the
merger or consolidation shall have beneficial ownership of less than 50% of the
combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation.

8.             Miscellaneous.

(a)           Limitation of Rights.  The granting of this Award shall not give
Director any rights to similar grants in future years or any right to be
retained in the employ or service of the Company or to interfere in any way with
the right of the Company to terminate Director’s services at any time or the
right of Director to terminate his or her services at any time.

(b)           Rights Unsecured.  The rights of Director hereunder shall be that
of an unsecured general creditor of the Company, and Director shall not have any
security interest in any assets of the Company.  Director shall have only the
Company’s unfunded, unsecured promise to issue shares of the Company’s common
stock in the future pursuant to this Award.

(c)           Nontransferability/Nonalienability.  No right of Director
hereunder shall be subject to alienation, transfer, sale, assignment, pledge,
attachment, garnishment or encumbrance of any kind.  Any attempt to alienate,
sell, transfer, assign, pledge or otherwise encumber any such payments whether
presently or thereafter payable shall be void.

(d)           Code Section  409A Compliance.  This Award is intended to satisfy
the requirements of Code Section 409A and shall be construed accordingly.   The
Company in its discretion may delay the issuance of Deferred Shares or take any
other action it deems necessary to comply with the requirements of Code Section
409A, including amending this Award, without Director’s consent, in any manner
it deems necessary to cause the Award to comply with the requirements of Code
Section 409A.

(d)           Limitation of Actions.  Any lawsuit with respect to any matter
arising out of or relating to this Award must be filed no later than one (1)
year after the date that the Company denies the claim made by Director or any
earlier date that the claim otherwise accrues.

3


--------------------------------------------------------------------------------


(e)           Offset.  Company may deduct from amounts otherwise payable under
this Award all amounts owed by Director to Company and its affiliates to the
maximum extent permitted by applicable law.

(f)            Controlling Law.  This Award shall be governed by, and construed
in accordance with, the laws of the State of Georgia (without giving effect to
the choice of law principles) and any action arising out of or related thereto
shall be brought in either the United States District Court for the Northern
District of Georgia, Atlanta Division, or the Superior Court of Cobb County,
Georgia.

(g)           Severability.  If any term, provision, covenant or restriction
contained in the Award is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Award shall
remain in full force and effect, and shall in no way be affected, impaired or
invalidated.

(h)           Construction.  The Award contains the entire understanding between
the parties and supersedes any prior understanding and agreements between them
representing the subject matter hereof.  There are no representations,
agreements, arrangements or understandings, oral or written, between and among
the parties hereto relating to the subject matter hereof which are not fully
expressed herein.

(i)            Headings.  Section and other headings contained in the Award are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.

***************************************

 

4


--------------------------------------------------------------------------------